Citation Nr: 0804007	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right anterior tibial fascial herniorrhaphy.   
 
2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left anterior tibial fascial herniorrhaphy.   

3.  Entitlement to a rating in excess of 40 percent for a low 
back disability.  
 
4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1965 
and from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision, 
which, in pertinent part, denied an increase in a 40 percent 
rating for a low back disability; denied an increase in a 10 
percent rating for residuals of a right anterior tibial 
fascial herniorrhaphy; denied an increase in a 10 percent 
rating for residuals of a left anterior tibial fascial 
herniorrhaphy; and denied a TDIU.  

The Board notes that a February 2006 RO decision granted 
service connection and a 10 percent rating for tinnitus, 
effective May 11, 2005.  The veteran filed a notice of 
disagreement in October 2006 and a statement of the case was 
issued in March 2007.  Although a June 2007 supplemental 
statement of the case listed the issue of entitlement to an 
initial rating higher than 10 percent for tinnitus, the 
record does not reflect that a timely substantive appeal has 
been submitted as to that issue.  Thus, the Board does not 
have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 
20.202, 20.302.  

The Board notes that in a September 2006 statement, the 
veteran raised the issue as to whether new and material 
evidenced has been submitted to reopen a claim for service 
connection for diabetes mellitus, to include as due to Agent 
Orange exposure.  That issue is not before the Board at this 
time and is referred to the RO for appropriate action.  

The issues of entitlement to an increase in a 40 percent 
rating for a low back disability and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The residuals of a right anterior tibial fascial 
herniorrhaphy are manifested by no more than moderate injury 
to Muscle Group XII.

2.  The residuals of a left anterior tibial fascial 
herniorrhaphy are manifested by no more than moderate injury 
to Muscle Group XII.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right anterior tibial fascial herniorrhaphy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5312 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left anterior tibial fascial herniorrhaphy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, by way of a February 2003 letter (addressing 
what information and evidence is needed to substantiate a 
claim for service connection) a March 2006 letter (advising 
the veteran of how disability evaluations and effective dates 
are assigned, and the type evidence which impacts those 
determinations), and an October 2006 letter (addressing what 
information and evidence is needed to substantiate a claim 
for an increased rating, albeit as to another unrelated 
issue), the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claims.  The case was last readjudicated in 
June 2007.  It is clear from the veteran's numerous 
statements during his appeal that he had actual knowledge of 
the information and evidence needed to substantiate his 
claims for increased ratings.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; 
records from the Social Security Administration (SSA); and 
articles submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; VA examination reports; SSA records; and 
articles submitted by the veteran.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Injuries to Muscle Group XII are rated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5213.  Muscle Group XII relates to 
the damage to anterior muscles of the leg, consisting of the 
tibialis anterior, extensor digit rum longus, the extensor 
hallucis longus, and the peroneus tertius.  The functions of 
these muscles include dorsiflexion, extension of the toes, 
and stabilization of the arch.  A moderate disability 
warrants a 10 percent rating, a moderately severe disability 
warrants a 20 percent rating, and a severe disability 
warrants a 30 percent rating.  

The factors to be considered in evaluating residuals of 
gunshot wounds are listed in 38 C.F.R. § 4.56.  Information 
in this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Oftentimes muscle injury is due to shrapnel wounds.  As such, 
criteria for rating muscle damage is often described in terms 
associated with shrapnel injuries.  The type of injury in 
"moderate" disability of the muscles involves through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

The type of injury in "moderately severe" disability of 
muscles involves through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability; and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56

The type of injury in "severe" disability of muscles 
results from through and through or deep penetrating wounds 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
record must show a prolonged hospitalization for treatment of 
the wound, as well as consistent complaints of the cardinal 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in track of the 
missile. Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles should swell or harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
should indicate severe impairment of function.  If present, 
other signs of severe muscle disability include adhesion of 
scar tissue to bone in an area where bone is usually 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, and adaptive contraction of an opposing 
group of muscles.  38 C.F.R. § 4.56.  

The veteran had active service from July 1963 to July 1965 
and from August 1966 to August 1969.  His service medical 
records indicate that he was hospitalized for surgery on both 
legs in November 1967.  At that time, it was noted that over 
the past two years the veteran had noticed a 1 to 2 cm soft 
mass on the anterior lateral aspect of the right leg and, on 
occasion, a 0.5 cm in diameter mass of similar consistency on 
the left leg at approximately the same location.  The veteran 
underwent bilateral anterior tibial herniorrhaphy.  The 
diagnosis was herniation, muscle, anterior tibial muscle 
compartment, left and right legs.  A March 1968 consultation 
report noted that the veteran had a four year history of 
multiple muscle herniations in both legs and that he was 
operated on last year, but the herniations had recurred.  He 
complained that walking two miles or running a half mile 
caused aggravation and severe muscle cramps, bilaterally.  
The diagnosis was bilateral fascial hernias of the anterior 
tibial compartments.  

An April 1958 hospital narrative summary reported that the 
veteran underwent bilateral anterior tibial compartment 
fasciotomies.  The diagnosis was hernia, fascial, anterior 
tibial compartment, bilateral.  An August 1968 consultation 
report noted that the veteran had suffered a recurrent 
problem with pain in the anterior aspect of the lower legs 
for the previous five years.  It was reported that he was 
treated surgically for herniation of the anterior compartment 
muscles in October 1967 and April 1969.  He complained of 
pain in the lower legs with prolonged standing and climbing.  
The examiner stated that the flexors moved well without 
evidence of muscle trapping.  

A December 1968 treatment entry indicated that the veteran 
complained of pain in both legs just above the ankles.  He 
stated that there was continual pain and occasional swelling.  
It was noted that there was no limited movement, but that 
they did lock up when he ran.  Another December 1968 entry 
reported that the veteran's muscle herniorrhaphy was well 
healed.  The examiner stated that the ankle edema was 
probably secondary to steel deck syndrome and that ace wraps 
and elevation as needed was prescribed.  The examiner related 
that the muscle stiffness after exercise was secondary to 
inactivity and a regular program of strenuous leg exercises 
was recommended.  A July 1969 objective separation 
examination report included a notation that the veteran's 
lower extremities were normal.  

A post-service January 1973 VA general medical examination 
report noted that the veteran had a history of swelling of 
both legs and a history of muscle hernias and surgery for 
muscle hernias of both calves.  It was reported that the 
veteran's present complaints involved pain and swelling in 
both legs after walking or standing.  The examiner reported 
that the veteran had a normal gait with a 2 inch surgical 
scar on the left anterolateral aspect and a 2 inch surgical 
scar on the right leg anterior-lateral aspect.  It was noted 
that there was also a 2 inch surgical scar from surgery for a 
pilonidal cyst.  The examiner stated that all scars were 
asymptomatic and that there were normal circumferal 
measurements of all extremities.  The examiner reported that 
there was no shortening and no neurovascular deficits, edema, 
articular effusion, or deformity.  It was noted that there 
was no evidence of crural hernias and the condition that was 
listed previously.  The examiner stated that all joints were 
normal and that there was no evidence of muscle atrophy.  The 
diagnoses included residuals of surgically treated crural 
muscle hernias of the left leg and right leg.  

In February 1973, the RO granted service connection and a 
noncompensable rating for postoperative residuals of anterior 
fascial hernias of both legs.  

In February 2001, the RO implemented a November 2000 Board 
decision and assigned a 10 percent rating for residuals of a 
right anterior tibial fascial herniorrhaphy and a 10 percent 
rating for residuals of a left anterior tibial fascial 
herniorrhaphy.  

In December 2002, the veteran filed his current claims for 
increased ratings for his service-connected residuals of a 
right anterior tibial fascial herniorrhaphy and residuals of 
a left anterior tibial fascial herniorrhaphy.  

Private and VA treatment records dated from November 2001 to 
May 2003 show treatment for several disorders.  A November 
2001 statement from C. H. Hughes, M.D., reported that the 
veteran was totally disabled from his back and knee injuries 
and that he would be unable to sit on jury duty due to such 
problems.  A February 2003 statement from C. H. Hughes noted 
that he had treated the veteran for lower back and shoulder 
problems and that the veteran was disabled from gainful 
employment.  

A September 2003 VA muscles examination report noted that the 
veteran stated that due to his fasciotomies in the anterior 
compartments of both legs and other multiple complaints, he 
had early and easy fatigability in his legs.  The veteran 
reported that he could only walk about a hundred yards.  It 
was noted that he did not use a cane for ambulation.  He 
indicated that he still had problems with shin splints, but 
that they were much less than they were previous to his 
original surgery.  

The examiner reported, as to the right lower extremity, that 
the veteran had 5/5 of posterior compartment strength in the 
gastroc, soleus, posterior tibialis, flexor hallucis longus, 
and flexor digitorum longus.  The examiner stated that the 
veteran was 4+/5 in the anterior compartment muscles 
including the anterior tibialis and peroneus tertius.  It was 
noted that the veteran was 4+/5 in the lateral compartment 
muscles of the peroneus brevis and peroneus longus.  The 
examiner indicated that he had a well healed 4 cm 
longitudinal fasciotomy scar on the anterolateral aspect of 
his leg that was non-tender to palpation with no herniation 
of the musculature.  As to the left leg, the examiner 
reported that the veteran had 4/5 strength in the anterior 
tibialis and peroneus tertius and that he had 4+/5 strength 
in the peroneus longus and the peroneus brevis.  It was noted 
that he had 5/5 strength in the posterior compartment 
musculature.  The examiner stated that there was a well 
healed 4 cm longitudinal incision scar over the anterior 
lateral aspect of the leg.  As to an assessment, the examiner 
indicated that the veteran had a history of bilateral chronic 
compartment syndrome which had been surgically treated.  The 
examiner stated that the veteran did have some mild decrease 
in strength in both the anterior and lateral compartment 
musculatures and that it was mostly in the anterior 
compartment musculature.  The examiner remarked that the 
veteran did not require bracing at that time and that he was 
able to walk without assistive devices.  

Private treatment records dated from October 2003 to January 
2005 show continued treatment for several disorders.  An 
October 2003 treatment report from the Family Healthcare 
Center, P.A., noted that the veteran was prescribed a walking 
cane.  A January 2005 statement from Dr. Hughes indicated 
that he had treated the veteran for approximately fifteen 
years for chronic low back pain, bilateral shoulder pain, and 
bilateral knee pain.  Dr. Hughes stated that the veteran had 
no specific improvement since his initial evaluation and that 
he continued to suffer from bilateral knee pain, bilateral 
shoulder arthritis, and severe low back pain.  

VA treatment records dated from October 2004 to April 2005 
refer to continued treatment.  

An April 2005 VA muscles examination report noted that the 
veteran reported gait changes and increased pain after 
prolonged walking in the bilateral anterior tibial regions.  
He stated that he had constant weakness of his lower 
extremities as well.  It was noted that the veteran did have 
muscle pain which he described as leg locking secondary to 
prolonged walking.  The veteran indicated that his activity 
was limited by fatigue.  The examiner reported that the 
veteran had bilateral medial mid tibia entry wound scars 
measuring 2.1 by 2.7 cm on the right and 1.0 by 2.0 cm on the 
left.  The examiner stated that there was slight tissue loss 
of the muscle groups in the bilateral anterior mid portion of 
the anterior tibialis muscle under the surgical incision 
scars that measured 5.7 by 1.8 cm on the right and 5.8 by 1.0 
cm on the left.  The examiner stated that there was 
tenderness to palpation of the scars.  The examiner noted 
that there was a cavity formation/muscular loss under each 
scar as described above.  It was noted that there were no 
adhesions or tendon damage and no bone, joint, or nerve 
damage.  The examiner indicated that the veteran's muscle 
strength was 5/5 in the bilateral calves and 4/5 in the 
bilateral anterior tibialis.  The examiner stated that there 
was no muscle herniation and that no joint function was 
compromised.  The diagnoses included traumatic bilateral 
anterior tibialis muscle damage and scar formation of the 
bilateral mid portions of the anterior tibialis region.  

A June 2005 private treatment entry related an impression of 
chronic low back and right bilateral knee pain.  

VA treatment records dated from April 2005 to November 
referred to other disorders.  

A December 2005 addendum to the April 2005 VA muscles 
examination noted that the veteran's claims file had been 
reviewed.  The examiner stated that it was well documented 
that the veteran had been placed on bed rest on numerous 
occasions.  The examiner stated that he agreed with his prior 
diagnoses and remarks.  

VA treatment records dated from January 2006 to March 2006 
refer to continuing treatment.  

The most recent March 2006 VA muscles examination report 
noted that the veteran reported that while serving in Vietnam 
he was struck with a high velocity missile and shrapnel of 
unknown origin.  He stated that he had been under regular 
medical care for his condition due to pain and the spasms of 
the muscles and that it caused him to have difficulty 
transferring from a sitting to a standing position.  The 
veteran noted that his condition also interfered with his 
sleep in that he could only sleep for a couple of hours.  

The examiner reported that the anterior tibialis muscle on 
the right measured 13.5 inches 5 inches above the malleolus 
and that the measurement of the left anterior tibialis muscle 
was the same.  The examiner indicated that there was 
bilaterally symmetrical bulk and tone with no diminished 
range of motion of the ankles.  It was noted that 
dorsiflexion bilaterally was 0 to 20 degrees and that plantar 
flexion was pain free from 0 to 40 degrees without any 
reduction of degrees after repetitive use.  The examiner 
stated that the neurological examination was normal with deep 
tendon reflexes intact.  It was noted that sensory was intact 
to light touch and that the veteran's muscle strength 
bilaterally was 5/5 with no diminished bulk or tone.  The 
examiner reported that the anterior scars were intact and 
measured 2 by 1 cm and were located over the anterior 
tibialis muscles as a result of fascial herniation which was 
surgically repaired.  The diagnosis was bilateral anterior 
tibialis muscle herniation secondary to missile injuries with 
surgical correction.  The examiner commented that it was his 
opinion that the bilateral injuries to the anterior tibialis 
muscle groups in and of themselves would not preclude the 
veteran from gainful employment.  The examiner commented that 
although the veteran stated that he had been unable to find 
employment due to this and other disabilities in and of 
itself, if he found work that allowed him to do sedentary 
work with limits of weight lifting of five pounds no more 
than two times per hour, and that allowed him to change 
positions every fifteen minutes from sitting to standing and 
standing to sitting with no climbing requirements, the 
condition in and of itself should not keep him from gainful 
employment.  

Subsequent VA treatment records, including VA examination 
reports, dated through 2007 show that the veteran continued 
to receive treatment for multiple disorders.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected residuals of a right anterior 
tibial fascial herniorrhaphy is not more than 10 percent 
disability and that his service-connected residuals of a left 
anterior tibial fascial herniorrhaphy is also not more than 
10 percent disabling.  The historical and recent medical 
evidence, including the most recent March 2006 VA muscles 
examination report as well as the April 2005 VA muscles 
examination report (with December 2005 addendum) and 
September 2003 VA muscles examination report, more closely 
approximate the criteria for a moderate muscle disability of 
Muscle Group XII for both the veteran's service-connected 
residuals of a right anterior tibial fascial herniorrhaphy 
and residuals of a left anterior tibial fascial 
herniorrhaphy.  

There is no credible medical evidence indicating symptoms of 
moderately severe muscle disability as required for an 
increased 30 percent rating pursuant to Diagnostic Code 5312.  
For example, the historical evidence does not show that the 
veteran suffered debridement, prolonged infection, or 
sloughing of soft parts and intermuscular scarring.  
Additionally, there is no evidence, including recent 
evidence, of hospitalization for a prolonged period for 
treatment of the wound, evidence of an inability to keep up 
with work requirements due to these conditions, palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  

The Board has considered all potential applicable diagnostic 
codes.  No diagnostic code, however, provides bases for a 
higher rating.  The Board has also considered whether the 
record raises the matter of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  The Board notes that there are 
references to the veteran being unable to keep a job due to 
both service-connected and other physical conditions.  The 
evidence does not reflect that the veteran's residuals of a 
right anterior tibial fascial herniorrhaphy and residuals of 
a left anterior tibial fascial herniorrhaphy, alone, have 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  In fact, the March 2006 VA muscles 
examination report indicated that such conditions would not 
preclude the veteran from gainful employment.  Based on the 
foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted. 38 
C.F.R. § 3.3219(b)(1).

The weight of the evidence demonstrates that the veteran's 
residuals of a right anterior tibial fascial herniorrhaphy is 
no more than 10 percent disabling and his residuals of a left 
anterior tibial fascial herniorrhaphy is no more than 10 
percent disabling.  As the preponderance of the evidence is 
against these claims for increased ratings, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for residuals of a right anterior tibial 
fascial herniorrhaphy is denied.  

An increased rating for residuals of a left anterior tibial 
fascial herniorrhaphy is denied.  


REMAND

As to the remaining issues on appeal, entitlement to an 
increase in a 40 percent rating for a low back disability and 
entitlement to a TDIU, the Board finds that there is a 
further VA duty to assist the veteran in developing evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran was last afforded a VA spine examination in March 
2006.  It was noted that when asked about incapacitating 
episodes over the last 12 months, the veteran stated that he 
had been prescribed by the emergency room at Greenwood 
Hospital 12 different prescription of four days of bed rest 
each totaling 60 days.  The examiner stated that he did not 
find such documentation in the veteran's claims file.  The 
diagnosis was degenerative disk disease of the lumbar spine.  

The Board observes that recent records from Greenwood 
Hospital showing emergency room treatment of the veteran and 
prescriptions of four-day bed rest are not of record.  

Additionally, a March 2006 VA neurological examination report 
noted that the veteran's straight leg raising was negative, 
bilaterally, and that his deep tendon reflexes were brisk 
around the left and right.  The examiner stated that there 
were no definite abnormalities on light touch and pinprick 
sensation in the lower extremities and that the motor 
examination was normal in both lower extremities.  The 
diagnosis was mild lumbar spondylosis.  

The Board notes that the veteran has received treatment for 
his service-connected low back disability on numerous 
occasions subsequent to the March 2006 VA spine and 
neurological examinations.  The Board observes that some of 
those treatment entries refer to possible neurological 
complaints.  The veteran has also asked to be hospitalized 
due to his back pain.  

The Board observes that the record indicates possible 
worsening of his low back disability since the last 
examinations.  The Board also notes that the veteran has not 
been afforded a VA examination in almost two years.  
Therfore, the Board finds that an examination is necessary.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Further, as noted above, treatment records from Greenwood 
Hospital showing emergency room treatment of the veteran and 
prescriptions of four-day bed rest are apparently not of 
record.  An attempt should be made to obtain such records.  

Also, any other outstanding records of pertinent medical 
treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Finally, as the veteran's claim for a TDIU is inextricably 
intertwined with his claim for increase, both matters will be 
addressed together on remand.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991).

Accordingly, these issues are REMANDED for the following:  

1.  After securing a release from the 
veteran, obtain copies of any outstanding 
records showing the veteran's reported 
treatment for his low back disability 
from January 2005 to the present, from 
Greenwood Hospital, 

2.  Ask the veteran to identify all 
medical providers who have treated him 
for low back problems since June 2007.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since June 2007 should be 
obtained.  

3.  Schedule the veteran for a VA 
examination(s) to determine the severity 
of his service-connected low back 
disability.  The claims folder must be 
provided to and reviewed by the 
examiner(s) in conjunction with the 
examination.  All signs and symptoms of 
the service-connected low back disability 
should be described in detail, including 
range of motion studies.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  The 
examiner should specifically provide an 
opinion as to the impact of the veteran's 
service-connected disorders on his 
ability to obtain or maintain employment.  

4.  Thereafter, review the veteran's 
claims for entitlement to an increase in a 
40 percent rating for a low back 
disability and entitlement to a TDIU 
rating.  If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


